Citation Nr: 1610523	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating for instability of the right knee in excess of 10 percent.

2.  Entitlement to a higher initial disability rating for right knee osteoarthritis with limitation of extension in excess of 10 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied an increased rating in excess of 10 percent for the service-connected right knee disability.  Subsequently, in an October 2012 rating decision, the RO granted a separate compensable rating of 10 percent for right knee osteoarthritis with limitation of extension effective November 10, 2008.

The Veteran testified from Seattle, Washington, at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Disability Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Veteran last received a VA right knee examination in February 2012.  At the January 2016 Board videoconference hearing, the Veteran testified that both the right knee instability and limitation of motion had worsened since the February 2012 examination.  As such, the Board finds remand for a new VA knee examination warranted.

Entitlement to a TDIU

In November 2011, the Veteran underwent a VA evaluation of all the service-connected disabilities to assist in determining whether a TDIU was warranted.  At the conclusion of the examinations, a VA examiner opined that together the disabilities limited standing, walking, and lifting, and that the Veteran "can function sedentary - light level of exertion."  At the January 2016 Board videoconference hearing, the Veteran testified that the service-connected orthopedic disabilities prevented both physical and sedentary employment.  As to sedentary employment, the Veteran testified that the orthopedic pain "goes up" after sitting still for long periods of time, which would interfere with, if not prevent, sedentary employment.  As the Board must remand for a new right knee examination, the Board will request that the assigned VA orthopedic examiner opine as to whether the Veteran's service-connected orthopedic disabilities preclude substantially gainful sedentary employment. 

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from October 2015.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for any service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from October 2015.

3.  Schedule the Veteran for the appropriate VA orthopedic examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected right knee disabilities and the Veteran's ability to perform sedentary employment.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

A)  The VA examiner should report the extent of the right knee disability symptoms in accordance with VA rating criteria.

B)  The VA examiner should consider all of the Veteran's service-connected orthopedic disabilities, to include the service-connected hip, cervical spine, and right knee, and opine as to whether the service-connected orthopedic disabilities preclude substantially gainful sedentary employment, including as due to an inability to sit for extended periods of time.

In rendering this opinion, the VA examiner should conduct any additional orthopedic testing needed to render an accurate opinion.

4.  Then readjudicate the issues of an increased disability rating for instability of the right knee in excess of 10 percent, a higher initial disability rating for right knee osteoarthritis with limitation of extension in excess of 10 percent, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




